Citation Nr: 0912654	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-40 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laminectomy, claimed as a low back disorder.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a deviated septum, 
claimed as a sinus condition.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the cervical 
spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for left cervical radiculopathy.

REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2004 and July 2008 
by the Department of Veterans Affairs (VA) Newark, New 
Jersey, Regional Office (RO).

The Veteran requested a Travel Board hearing in conjunction 
with his claims of entitlement to service connection for 
residuals of a low back disorder, a left knee disability, a 
left shoulder disability, and a sinus condition.  The hearing 
was scheduled and subsequently held in September 2008.  The 
Veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Service Connection Claims

As a preliminary matter, the Veteran filed a claim of 
entitlement to service connection for a bilateral foot 
disability in March 2003.  The Veteran's claim was denied in 
a rating decision dated April 2004.  He filed a timely notice 
of disagreement (NOD) with regard to the right foot only in 
May 2004.  However, the record does not reflect that the 
Veteran was issued a statement of the case (SOC).  

The Board notes that the RO subsequently addressed the issue 
of entitlement to service connection for a right foot 
disability in a July 2008 supplemental statement of the case 
(SSOC).  However, 38 C.F.R. § 19.31 makes clear that an SSOC 
cannot be used to announce decisions not previously addressed 
in an SOC.  Thus, the RO should provide the Veteran an SOC 
that addresses the issue of entitlement to service connection 
for a right foot disability.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

As noted above, the Veteran testified before the undersigned 
VLJ in September 2008.  In particular, the Veteran indicated 
that he received Social Security Disability benefits since 
2000 after he had a work-related injury.  

Although there were references to the Veteran's work-related 
injury (i.e. a back and lower extremity injury) and 
subsequent worker's compensation claim contained in the 
claims file, it appears that pertinent evidence associated 
with this incident is not associated with the claims file.  
Consequently, the RO should contact the Veteran and request 
that he identify any and all records, including but not 
limited to employment and/or medical records related to his 
April 20, 2000 work-related injury and subsequent worker's 
compensation claim.

Additionally, the RO should contact the Social Security 
Administration and/or other appropriate Federal agency and 
request a complete copy of any and all adjudications and the 
records underlying the adjudications for Social Security 
Disability benefits.  If no such records exist, information 
to that effect should be included in the claims file.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Veteran should be afforded a 
VA examination to determine the nature and etiology of the 
claimed left knee disability, and its relationship to 
service, if any.  

II.  Increased Initial Rating Claims

The Veteran also contends that he is entitled to higher 
initial disability evaluations for his service-connected 
cervical spine disability and cervical radiculopathy.  The 
Veteran was originally granted service connection for DJD of 
the cervical spine in the July 2008 rating decision currently 
on appeal.  The RO evaluated the Veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 as 10 percent 
disabling, effective March 18, 2003.  The RO also granted 
service connection in that same rating decision for left 
cervical radiculopathy.  The RO evaluated the Veteran's 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8715 as 
10 percent disabling, effective March 18, 2003.

The Board finds that the Veteran should be provided new VA 
examinations to assess the severity of his service-connected 
cervical spine disability and cervical radiculopathy.  See 
Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from November 20, 2003 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case to the Veteran and his representative 
addressing the issue of  entitlement to 
service connection for a right foot 
disability.  The Veteran and his 
representative should be notified of the 
time limit within which a substantive 
appeal must be filed in order to perfect 
an appeal on the issue to secure appellate 
review by this Board.

2.  The RO should contact the Veteran and 
request that he identify any and all 
records, including but not limited to 
employment and/or medical records related 
to his April 20, 2000 work-related injury 
and subsequent worker's compensation 
claim.  Thereafter, the RO should request 
that the Veteran provide, or authorize VA 
to obtain, these records.  All efforts to 
obtain these records should be fully 
documented in the claims file. 

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from November 20, 2003 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran, provided that the Veteran 
completes the required authorization 
forms.

4.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

5.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an orthopedic 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

In particular, the examiner is asked to 
indicate whether the Veteran has a 
currently diagnosed left knee disability, 
and if so, whether the diagnosed 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service, 
and in particular, to the injuries he 
sustained during the May 1980 in-service 
motor vehicle accident.  The examiner must 
provide a complete rationale for any 
stated opinion. 

The examination is also asked to assess 
the severity of the Veteran's service-
connected cervical spine disability. In 
particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the cervical spine.  The 
examiner should also state whether the 
cervical spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also note whether there are muscle 
spasms or guarding of the lumbar spine to 
result in an abnormal gait and indicate 
whether the Veteran has scoliosis, 
reversed lordosis or abnormal kyphosis.  
If not, the examiner is asked to comment 
on the September 2000 private treatment 
note which diagnosed scoliosis.  The 
examiner must provide a complete rationale 
for any stated opinion. 
 
6.  The Veteran should also be afforded a 
VA neurological examination to assess the 
severity of his service-connected cervical 
radiculopathy.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner must provide a complete rationale 
for any stated opinion.  

7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




